DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Claims 1-13, 15-28, 30-32, and 34-55 are pending.  

 Claim Rejections - 35 USC § 103
Claims 1-8, 15-26, 30 and 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0218539 A1) in view of Yuan et al. (US 2022/0046672 A1).
Regarding claim 1:
Hu discloses a method for wireless communication at a user equipment (UE) (Fig. 2, “Terminal device”), comprising:  receiving a first downlink control message from a first transmission reception point and a second downlink control message from a second transmission reception point (Para. [0232], “the first DCI and the second DCI are received from different TRPs, the two different TRPs are a TRP #A and a TRP #B … both feedback information HARQ-ACK #1 corresponding to a PDSCH #1 scheduled by the first DCI and feedback information HARQ-ACK #2 corresponding to a PDSCH #2 scheduled by the second DCI are indicated to be sent in a slot n.”); identifying a last downlink control information of the first downlink control message and a last downlink control information of the second downlink control message (Para. [0142] and [0281], ‘the first DCI” and “the second DCI”); determining that downlink control information of the first downlink control message comprises a first resource indication value for the first transmission reception point and that downlink control information of the second downlink control message comprises a second resource indication value for the second transmission reception point, wherein determining the first resource indication value based at least in part on identifying the last downlink control information of the first downlink control message and determining the second resource indication value based at least in part on identifying the last downlink control information of the second downlink control message; (Para. [0111], [0135], [0137], [0141], [0142], [0279] and [281]; “first parameter” of a DCI corresponds to a resource indication); identifying a first resource group associated with the first resource indication value and a second resource group associated with the second resource indication value (Para. [0142] and [0281]; determining “group of time-frequency resources” associated with the first parameter); and transmitting, based at least in part on the first resource group and the second resource group, a first uplink control message and a second uplink control message. (Para. [0143] and [0281]; “HARQ-ACK #1” and “HARQ-ACK #2” shown in Fig. 7). 
Hu does not disclose at least one of the first downlink control message or the second downlink control message comprises two or more downlink control message transmissions; identifying a last downlink control information transmission of the first downlink control message and a last downlink control information transmission of the second downlink control message; determining the first resource indication value based at least in part on identifying the last downlink control information transmission of the first downlink control message and determining the second resource indication value based at least in part on identifying the last downlink control information transmission of the second downlink control message.
Yuan teaches a downlink control message comprises two or more downlink control message transmissions; identifying a last downlink control information transmission of the downlink control message; determining the resource indication value based at least in part on identifying the last downlink control information transmission of the downlink control message (Para. [0117], final ARI determined based on the last DCI received; also see Claim 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hu in view of Yuan to include the feature that at least one of the first downlink control message or the second downlink control message comprises two or more downlink control message transmissions; identifying a last downlink control information transmission of the first downlink control message and a last downlink control information transmission of the second downlink control message; determining the first resource indication value based at least in part on identifying the last downlink control information transmission of the first downlink control message and determining the second resource indication value based at least in part on identifying the last downlink control information transmission of the second downlink control message, because it would enable UE to transmit one uplink transmission according to different DCIs in the same slot and ensure the UE uses the correct uplink resource configuration. 
Regarding claim 2:
Hu further discloses wherein the first uplink control message comprises a first hybrid automatic repeat request payload and the second uplink control message comprises a second hybrid automatic repeat request payload (Para. [0232], “HARQ-ACK #1” and “HARQ-ACK #2” shown in Fig. 7).
Regarding claim 3:
Hu further discloses identifying the first resource indication value and the second resource indication value; and wherein the determining further comprises, determining, based at least in part on identifying the first resource indication value and the second resource indication value, the, downlink control information of the first downlink control message is associated with the first transmission reception point and the downlink control information of the second downlink control message is associated with the second transmission reception point (Para. [0144], “first HARQ-ACK corresponds to a PDSCH scheduled by the first DCI”; Para. [0281], “the kth group of time-frequency resources corresponding to a first parameter related to the second DCI”).
Regarding claim 4:
Hu further discloses identifying the first resource group is based at least in part on a bit included in the first resource indication value; and wherein identifying the second resource group is based at least in part on a bit included in the second resource indication value (Para. [0116], “a PDSCH-to-HARQ-timing-indicator field carried in DCI is used to indicate the K1 value. The field includes three bits”).
Regarding claim 5:
Hu further discloses identifying a first set of time and frequency resources in the first resource group based at least in part on one or more additional bits included in the first resource indication value; and identifying a second set of time and frequency resources in the second resource group based at least in part on one or more additional bits included in the second resource indication value (Para. [0116], “K1 value is a time unit offset from a time unit in which a PDSCH is located to a time unit in which an uplink channel of a HARQ-ACK corresponding to the PDSCH is located”).
Regarding claim 6:
Hu further discloses wherein the first set of time and frequency resources comprises resources in a first slot of the first uplink control message and the second set of time and frequency resources comprises resources in a second slot of the second uplink control message (Para. [0232], “both feedback information HARQ-ACK #1 corresponding to a PDSCH #1 scheduled by the first DCI and feedback information HARQ-ACK #2 corresponding to a PDSCH #2 scheduled by the second DCI are indicated to be sent in a slot n”).
Regarding claim 7:
Hu further discloses wherein the first set of time and frequency resources comprises resources in a first set of orthogonal frequency division multiplexed symbols in a slot of the first uplink control message and the second set of time and frequency resources comprises resources in a second set of orthogonal frequency division multiplexed symbols in the slot of the second uplink control message (e.g. Fig. 5(a) shows PUCCH resource sets comprise a set of symbols).
Regarding claim 8:
Hu further discloses wherein the first set of time and frequency resources comprises a first set of resource blocks within an orthogonal frequency division multiplexed symbol and the second set of time and frequency resources comprises a second set of resource blocks within the orthogonal frequency division multiplexed symbol, the first set of resource blocks frequency division multiplexed with the second set of resource blocks (Para. [0199] and [0206]; Fig. 5(a) and 5(b) show different groups of time-frequency resources may comprise a same symbol). 
	Regarding claim 15:
Hu further discloses wherein the first resource indication value comprises a first physical uplink control channel resource indication index value and the second resource indication value comprises a second physical uplink control channel resource indication index value. (Para. [0135] and [0136], e.g. “K1 value”)

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0218539 A1) in view of Yuan et al. (US 2022/0046672 A1), and further in view of Fujita (US 2014/0341142 A1).
Regarding claims 9 and 25:
Hu does not disclose wherein the first set of time and frequency resources corresponds to a first antenna array configuration of the UE and the second set of time and frequency resources corresponds to a second antenna array configuration of the UE. 
	Fujita teaches a mobile station determines an antenna weight corresponding to an allocated downlink and uplink resource blocks. (Para. [0052], i.e. an antenna weight corresponds to the claimed antenna array configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hu in view of Fujita to include the feature that wherein the first set of time and frequency resources corresponds to a first antenna array configuration of the UE and the second set of time and frequency resources corresponds to a second antenna array configuration of the UE, in order to ensure desired antenna directivity. 
Regarding claims 16-24, 30, 47-48, 50-51, and 53-54:
See rejections of claims 1-8 and 15. Claims 16-24, 30, 47-48, 50-51, and 53-54 are directed to features similar to those of claims 1-8 and 15. 

Claims 10-13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0218539 A1) and Yuan et al. (US 2022/0046672 A1), and further in view of Guo et al. (US 2018/0206132 A1).
	Regarding claims 10 and 26:
Hu does not disclose the first uplink control message is transmitted to the first transmission reception point on a first beam and the second uplink control message is transmitted to the second transmission reception point on a second beam. 
	Guo teaches a UE is configured to transmit a first uplink control message on a first beam and a second uplink control message on a second beam (Para. [0221]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hu in view of Guo to include the feature that the first uplink control message is transmitted to the first transmission reception point on a first beam and the second uplink control message is transmitted to the second transmission reception point on a second beam, in order to enable UE to transmit two uplink control messages simultaneously.
	Regarding claim 11 and 27:
Hu does not disclose wherein the transmitting further comprises: determining a first activated beam index corresponding to the first beam based at least in part on the first resource indication value; and determining a second activated beam index corresponding to the second beam based at least in part on the second resource indication value.
	Guo teaches determining an activated beam index corresponding to a beam based on resource indication value (Para. [0113]-[0122], configured Tx beam indices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hu in view of Guo to include the feature that the transmitting further comprises: determining a first activated beam index corresponding to the first beam based at least in part on the first resource indication value; and determining a second activated beam index corresponding to the second beam based at least in part on the second resource indication value, in order to enable UE to transmit two uplink control messages simultaneously.
	Regarding claim 12:
Hu does not disclose wherein the first activated beam index is associated with the first resource group or an element of the first resource group and the second activated beam index is associated with the second resource group or an element of the second resource group.
Guo teaches activated beam index is associated with a resource group or an element of the resource group (Para. [0113]-[0122], Tx beam index is associated with the configured NR-SRS resources).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hu in view of Guo to include the feature that the first activated beam index is associated with the first resource group or an element of the first resource group and the second activated beam index is associated with the second resource group or an element of the second resource group, in order to enable UE to transmit two uplink control messages simultaneously.
Regarding claim 13 and 28:
Hu does not disclose wherein the first activated beam index is included in a first set of beam indices configured by radio resource control and the second activated beam index is included in a second set of beam indices, different from the first set of beam indices, and configured by radio resource control.
Guo teaches activated beam index is included in a set of beam indices configured by radio resource control; and different sets of beam indices (Para. [0111], [0116], [0221]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hu in view of Guo to include the feature that wherein the first activated beam index is included in a first set of beam indices configured by radio resource control and the second activated beam index is included in a second set of beam indices, different from the first set of beam indices, and configured by radio resource control, in order to enable UE to transmit two uplink control messages simultaneously.

Allowable Subject Matter
Claims 31-32, 34-46, 49, 52, and 55 are allowed.
	
Response to Arguments
Rejection under 35 U.S.C. 102:
Regarding amendment to independent claim 1, Applicant's arguments have been fully considered but they are moot in view of the new ground of rejection under 35 U.S.C. 103.  Similar arguments apply to amended independent claims 16, 47, 48, 50, 51, 53, and 54.
	Rejection under 35 U.S.C. 103:
	Dependent claims 9, 10, 25, and 26 are not allowable for at least the same reasons as independent claims 16, 47, 48, 50, 51, 53, and 54.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465